Citation Nr: 1127873	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  04-37 906A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Baltimore, Maryland


THE ISSUE

Entitlement to an initial higher (compensable) rating for residuals of a right facial fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The Veteran had verified active duty from May 1989 to July 2003.  He also apparently had almost seven years of prior active duty.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 RO rating decision that, in pertinent part, granted service connection for residuals of a right facial fracture (status post fracture and open reduction and internal fixation (ORIF) of the right zygomaticomaxillary with craniofacial plates), effective August 1, 2003.  

In April 2007 and April 2009, the Board, in pertinent part, remanded the issue of entitlement to an initial higher (compensable) rating for a right facial fracture, for further development.  

In a January 2010 decision, the Board denied the Veteran's claim.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2010, the parties (the Veteran and the VA Secretary) filed a joint motion which requested that the Board's decision, as to that part of the decision that denied the Veteran's claim for entitlement to an initial higher (compensable) rating for residuals of a right facial fracture, be vacated and remanded.  A December 2010 Court Order granted the motion.  

The Board observes that the November 2010 joint motion included a note that indicated that the January 2010 Board decision also addressed the issue of entitlement to an initial rating for residuals of a right facial fracture to include loss of part of both the inner and outer tables of the skull, disfigurement/scarring of the head, face, and neck, and an unhealed eye injury.  The joint motion note indicated that the Veteran abandoned any appeal as to that part of the decision.  The Board observes, however, that as the issue on appeal is still listed as entitlement to an initial higher (compensable) rating for residuals of a right facial fracture, and it is unclear how examiners will identify the residuals, the Board will simply address the issue as listed on the title page.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board is remanding this matter pursuant to the December 2010 Court Order.  

The Board observes that the November 2010 joint motion (noted above in the INTRODUCTION) indicated that the Board's January 2010 decision failed to provide an adequate statement of reasons and bases.  The joint motion noted that the Board found that the Veteran's service-connected residuals of a right facial fracture included photophobia and hypoesthesia.  The joint motion reported that the Board, however, did not provide separate ratings for those two residuals, or, in the alternative, provide an explanation as to why the Veteran was not entitled to separate ratings for his photophobia and hypoesthesia symptomatology.  

Additionally, the joint motion noted that although the Board found that the residuals of the Veteran's service-connected facial fracture included hypoesthesia, the Board did not cite to any diagnostic codes related to numbness (hypoesthesia).  The joint motion specifically indicated that the Board did not address whether the Veteran's hypoesthesia should be evaluated under 38 C.F.R. § 4.124a, Diagnostic Codes 8205 and 8207 (2010).  The joint motion indicated that, on remand, the Board should specifically consider and discuss Diagnostic Codes 8205 and 8207, and any other diagnostic codes that may be applicable to the Veteran's service-connected hypoesthesia.  

Further, the joint motion noted that the Board found that a compensable rating for photophobia was not warranted because the Veteran did not have impairment of visual acuity or a visual field deficit.  The joint motion reported, however, that because there was evidence showing that the Veteran's photophobia resulted in headaches, 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2010), might also be potentially applicable.  Therefore, the joint motion indicated that, on remand, the Board should also address Diagnostic Code 8100 and any other diagnostic codes that may be applicable to the Veteran's service-connected photophobia residuals.  

The Board observes that the Veteran was last afforded a VA nose, sinus, larynx, and pharynx examination in May 2009.  The impression was otolaryngological residuals from a zygomaticomaxillary fracture on the right that included a scar of the right brow and hypoesthesia of the right temporal region.  The impression also included rhinitis, allergic, that was not related to the zygomaticomaxillary fracture.  

The Veteran was also afforded a VA eye examination in May 2009.  The assessment was that the Veteran hit in the face/forehead while playing flag football around 1998, suffering facial fractures and zygomaticomaxillary fracture, right side; a small linear scar on the right upper eyelid, 2 cm long by 1.5 mm wide, that was more than likely than not due to the facial fractures and zygomaticomaxillary fracture, right side.  The assessment also included photophobia of the right eye that was more than likely than not due to the facial fractures and zygomaticomaxilary fracture, right side; a small 1mm opacity of the cornea of the right eye, not visually significant, at least as likely as not due to the facial fractures and zygomaticomaxilary fracture, right side; and excellent vision in both eyes.  

A May 2009 VA dental examination report noted, as to a conclusion, that there was no evidence that the Veteran's teeth in the upper right quadrant, especially teeth numbers 2 and 3, were injured in the traumatic incident of 1998.  The examiner stated that the need for root canal therapy in tooth number 2 having developed eleven years later was unlikely to be related.  As to a dental diagnosis, the examiner stated that there was none to report.  

The Board observes that the Veteran has not specifically been afforded a VA examination that addresses conditions rated under the schedular criteria found at under 38 C.F.R. § 4.124a, Diagnostic Codes 8205, 8207, and 8100 (2010), as indicated pursuant to the November 2010 joint motion.  

Additionally, the Board notes that the Veteran has not been afforded VA examinations, as to his service-connected residuals of a right facial fracture, in more than three years.  As such, the record clearly raises a question as to the current severity of his service-connected residuals of a right facial fracture.  Therefore, in light of the Court's Order and the evidence of record, the Board finds that current examinations are necessary.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was required to afford a contemporaneous medical examination where examination report was approximately two years old); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for his service-connected residuals of a right facial fracture since September 2010.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  Specifically, VA treatment records since September 2010 should be obtained.  

2.  Have the Veteran undergo the appropriate VA examinations to ascertain the current severity of his service-connected residuals of a right facial fracture.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  The examiner should specifically diagnose all current residuals of the Veteran's right facial fracture, to include any problems involving the nose, sinus, larynx, and pharynx, as well as any scarring, hypoesthesia, photophobia, and headaches (to include as due to photophobia).  All signs and symptoms of the service-connected residuals of a right facial fracture should be reported in detail (including all information for rating this disability pursuant to 38 C.F.R. § 4.72, Diagnostic Code 5296; 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7803, 7804, 7805; 38 C.F.R §§ 4.75, 4.84, Diagnostic Codes 6009, 6079; and 38 C.F.R. § 4.124a, Diagnostic Codes 8205, 8207, and 8100, (2010)).  

3.  Thereafter, readjudicate the claim for entitlement to an initial higher (compensable) rating for residuals of a right facial fracture.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond before the case is returned to the Board.  

The purposes of this remand are to ensure notice is complete, and to assist the appellant with the development of his claim.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


